DETAILED ACTION
1.	Claims 1-20, as originally filed on 03/14/2022, are pending for examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
3.	Claims 1, 7-8, 7-8 and 9 are objected to because of the following informalities: 
	Claim 1, line 2, the word “of” is missing after “consisting” and before the colon.
	Claims 7-8 (1st use) and claims 7-8 (2nd use) have different features, but the claim numbers are duplicated. Renumber the claims so that no numbers are repeated.
	Claim 9, line 1, delete the extraneous word “of” after “composition”.
Appropriate correction is required.

Specification
4.	The abstract of the disclosure and title are objected to because they fail to describe the instantly claimed invention.  Correction is required.  See MPEP § 608.01(b). A new abstract and title are required that are clearly indicative of the invention to which the claims are directed.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,077,372 B2 (hereinafter Pat. ‘372). Although the claims at issue are not identical, they are not patentably distinct from each other because both have claims drawn to a composition comprising two thermally active polymers with the same melting points and positive temperature coefficient (PTC) characteristics, conductive particles and an organic solvent having a boiling point higher than 100°C (see instant claim 9 and Pat. ‘372 claim 1). Pat. ‘372 further requires a wt% of each component in claim 1 and optional additives, but arriving at each amount and selecting additives is well within the purview of a skilled artisan. For at least this reason, the instant application and patent are obvious variants.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 2-3, 8-9, 11, 13 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 contains the trademark/trade names Elvax 265 and BR-106. Claim 8 contains the trademark/trade name BYK-220S and BYK-410. Claim 11 contains the trademark/trade name Elvax 265.  Claim 13 contains the trademark/trade name BR-106. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade names are used to identify/ describe thermally active polymers or additives and, accordingly, the identification/ description is indefinite.
Claims 3 and 16: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3 and 16 recite: [1] the broad recitation “fine metal particles”, and “silver, gold and tin” which is the narrower statement of the limitation (see line 3); [2] the broad recitation “electro-conductive ceramics”, and “WC” which is the narrower statement of the limitation (see line 3); and [3] the broad recitation “carbon in various forms”, and “graphite or carbon black” which is the narrower statement of the limitation (see line 4). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 recites the limitation "in the lower temperature range" in line 3 and the limitation “in the higher temperature range” in line 5.  There is insufficient antecedent basis for these limitations in the claim. 
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-6, 7-8 (1st use), 7-8 (2nd use) are rejected under 35 U.S.C. 103 as being unpatentable over Merex et al. (US 2009/0236565 A1; hereinafter ‘Merex’), in view of Shafe et al. (US 5,093,036; hereinafter ‘Shafe’).
	As to independent claim 1, Merex teaches a positive temperature coefficient (PTC) composition (see para. 0030) comprising: a) thermally active polymers selected from the group consisting of: crystalline, semi-crystalline and non-crystalline polymers (see para. 0016, 0035-0038, 0043-0045: first and second phase polymeric materials) and b) conductive particles (see para. 0041-0056).
	Merex fails to explicitly disclose [1] that the PTC composition comprises c) an organic solvent capable of dissolving the thermally active polymers and [2] that said thermally active polymers have distinct positive temperature coefficient characteristics at different temperatures.
As to difference [1], Shafe, in analogous art, teaches a polymer thick film ink which exhibits PTC behavior comprising an organic polymer which is crystalline, 30 to 80% active solvent suitable for dissolving the polymer, and carbon black (see Shafe col. 2, line 53 to col. 5, line 4). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the PTC composition taught by Merex in a composition with an organic solvent as taught by Shafe.
As to difference [2], one having ordinary skill in the art would reasonably expect that the first phase polymeric material and second phase polymeric material taught by Merex would satisfy the broad feature of “thermally active polymers having distinct positive temperature coefficient characteristics at different temperatures” in view of the substantially identical composition (in this case, the polymers disclosed in Merex are the same as those listed in instant claim 2). Thus, it appears that the thermally active polymers would have intrinsically possessed the claimed “distinct PTC characteristics at different temperatures”. See MPEP 2112. Note that there are no definitions or parameters for the claim terms “distinct” or “different”. 
As to claims 2-3, Merex and Shafe teach the PTC composition of claim 1, wherein the thermally active polymers are selected from the group recited in claim 2 (see Merex para. 0043-0044); wherein the conductive particles are selected from the group recited in claim 3 (see Merex para. 0051-0055).
As to claims 4-6, Merex and Shafe teach the PTC composition of claim 1, wherein the organic solvent is selected from the group recited in claim 4 and has a boiling point higher than 100°C (see Shafe col. 3, lines 44-63); claim 5, wherein the organic solvent is present at 40-80 wt% based on total composition (see Shafe col. 5, lines 1-4: most polymer inks have a suitable viscosity when the solvent comprises 30 to 80% of the ink by weight).
As to claims 7-8 (1st use) and 7-8 (2nd use), it is considered that the features added by these dependent claims relate to arrangements that are either disclosed in the document cited above, or are merely matters of design choice when the general technical knowledge about the state of the art is used and therefore cannot contribute to providing a patentable invention. See Merex para. 0074: optional additive components.


Allowable Subject Matter
10.	Claims 9-20 would be allowable if rewritten or amended to overcome the claim objection, double patenting rejection and 35 U.S.C. 112(b) rejections set forth above in this Office action.
The following is an examiner’s statement of reasons for allowability: The subject matter of claims 9-20 would be allowable over the closest related references: Merex et al. (US 2009/0236565 A1; discussed above), Imai et al. (JP H11-310739 A; citations to its translation PDF), Wu et al. (US 2012/0241685 A1); and Raychem Corporation (US 5,451,919; hereinafter ‘Raychem’), in view of Shafe et al. (US 5,093,036).
Imai teaches a positive temperature coefficient composition (see para. 0007-0008) comprising: a first thermally active polymer having a melting point of 30-70°C (see para. 0011-0012, 0017-0018: crystalline polymer); a second thermally active polymer having a melting point of 70-140°C (see para. 0013, 0017-0018: non-crystalline polymer); conductive particles (see para. 0014, 0018: e.g. carbon black); and an organic solvent having a boiling point higher than 100°C and capable of dissolving both the first thermally active polymer and second thermally active polymer (see para. 0015, 0018-0019). However, Imai fails to disclose or suggest (1) that the first thermally active polymer provides a first PTC characteristic in the lower temperature range below 70°C; (2) that the second thermally active polymer provides the second PTC characteristic in the higher temperature range above 70°C; and (3) that the ink has two distinct positive temperature coefficient (PTC) characteristics at two different temperature ranges. There is no reasonable motivation for one skilled in the art to select polymers having the claimed positive temperature coefficient characteristics at two different temperature ranges, one higher and one lower.
	Wu teaches a PTC ink composition that has a high PTC characteristic comprising 10-40 wt% carbon black (conductive particles), 10-40 wt% of functional polyolefin resin (corresponds to claim 9, 1st polymer), 40-80 wt% of organic medium capable of solubilizing the resin, and 1-10 wt% switching temperature (Ts) adjusting agents such as polyester, polyether and poly(ethylene glycol) (corresponds to claim 9, 2nd polymer). See Wu para. 0006-0008 & 0012-0016. Wu does not teach or recognize any technical effect from the two thermally active polymers having PTC characteristics at a lower and higher temperature range, respectively. Thereby, Wu does not teach, disclose or suggest the PTC composition having two distinct positive temperature coefficient characteristics at the two different temperature ranges.
	Raychem teaches a conductive polymer composition which exhibits PTC behavior and comprises a polymeric component and a particulate conductive filler, the polymer component contains a first crystalline fluorinate polymer having a first melting point Tm1 and a second crystalline fluorinated polymer having a second melting point Tm2 which is from (Tm1+25)ºC to (Tm1+100)ºC (see Raychem abstract; col 2, line 39 to col. 5, line 15). These melting point ranges taught by Raychem suggest the melting points of the first and second thermally active polymer recited in claim 9 [note that in claim 10, only the first polymer is crystalline]. Raychem fails to disclose or suggest that a second thermally active polymer that is noncrystalline [recited in claim 12] and that the composition further comprises an organic solvent. In analogous art, Shafe teaches a polymer thick film ink which exhibits PTC behavior comprising an organic polymer which is crystalline, 30 to 80% active solvent suitable for dissolving the polymer, and carbon black (see Shafe col. 2, line 53 to col. 5, line 4). It would have been obvious to one skilled in the art to incorporate the polymer composition taught by Raychem in an composition with an organic solvent as taught by Shafe, however this combination of references still fails to disclose or suggest that the two polymer resins, respectively, have PTC characteristics at a lower and higher temperature range, nor does the prior art recognize any technical effect from this required claim feature. 
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Imai, Wu, Raychem, and Shafe, alone or in combination, to arrive at the claimed PTC composition a whole with its required combination of features, one novel element of which is that the PTC composition has two distinct positive temperature coefficient characteristics at two different temperature ranges. 
One of ordinary skill in the art would not find the instantly claimed composition limitations to be obvious variants of the prior art teachings and other known compositions having PTC characteristics that can be printed on substrates for applications in electrical devices. In light of the above discussion, and the unique combination of each and every element recited in the claims, it is evident as to why present claims 9-20 would be allowable over the prior art. 
Emphasis above was added by the Office. If necessary/appropriate, additional reasons for allowance will be provided in a Notice of Allowability communication.


Examiner’s Note
11.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        December 17, 2022